Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 1 of 40 PageID #: 1416




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  ULTRAVISION TECHNOLOGIES, LLC,

        Plaintiff,                            Case No. 2:19-cv-00291-JRG-RSP
                                                   (Lead Case)
                     v.

  HOLOPHANE EUROPE LIMITED,
  ACUITY BRANDS LIGHTING DE
  MEXICO S DE RL DE CV,
  HOLOPHANE, S.A. DE C.V. and
  ARIZONA (TIANJIN) ELECTRONICS
  PRODUCTS TRADE CO. LTD.,

        Defendants.

  YAHAM OPTOELECTRONICS CO., LTD.,            Case No. 2:19-cv-00398-JRG-RSP
       Defendant.                             MEMBER CASE

  SAMSUNG ELECTRONICS CO., LTD.,
                                              Case No. 2:19-cv-00252-JRG-RSP
       Defendant.




             DEFENDANTS’ RESPONSIVE CLAIM CONSTRUCTION BRIEF
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 2 of 40 PageID #: 1417




                                               TABLE OF CONTENTS

                                                                                                                                  Page

  I.    INTRODUCTION ...............................................................................................................1

  II.   DISPUTED TERMS ............................................................................................................2

        A.        “[each of the plurality of optical elements comprises] a first lens element
                  and a second lens element disposed over the first lens element” ........................... 2

        B.        “substantially uniform” / “substantially equal level of illumination” / “a
                  uniformity . . . remains substantially unchanged” / “the uniformity of light
                  . . . remains substantially the same” ........................................................................ 4

        C.        “substantially transparent” ...................................................................................... 8

        D.        “substantially the entire display surface” .............................................................. 11

        E.        “substantially no illumination” / “areas beyond edges . . . receive
                  substantially no illumination” ............................................................................... 14

        F.        “minimal amount of illumination” / “areas beyond edges . . . receive
                  minimum illumination” ......................................................................................... 16

        G.        "[optics panel is configured to be attached to] a heat sink comprising a
                  power supply enclosure disposed on the heat sink”.............................................. 18

        H.        Preambles: “An optics panel for use in a light emitting diode (LED)
                  lighting assembly comprising” / “An optics panel for use in a light
                  emitting diode (LED) lighting assembly for illuminating a billboard that
                  has a display surface extending between outer edges of the billboard, the
                  optics panel comprising”....................................................................................... 20

        I.        “display surface” ................................................................................................... 23

        J.        “area” / “rectangular area” / “rectangular region” ............................................... 25

        K.        “predetermined bounded area” ............................................................................. 27

        L.        “desired uniformity ratio” ..................................................................................... 28




                                                                  i
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 3 of 40 PageID #: 1418




                                         TABLE OF EXHIBITS

      Exhibit1      Abbreviation2        Description
                                         Exhibit to Declaration of Glenn Richeson in Support of
                    Ex. [Letter]
                                         Defendants’ Responsive Claim Construction Brief
                                         Exhibit to Declaration of Alfred R. Fabricant in Support of
                    Ex. [Number]         Plaintiff Ultravision Technologies, LLC’s Opening Claim
                                         Construction Brief (Dkt. No. 96-1)
                                         Plaintiff Ultravision Technologies, LLC’s Opening Claim
                    Br.
                                         Construction Brief (Dkt. 96)
          1         ’410 Patent          U.S. Patent No. 8,870,4103
          2         ’413 Patent          U.S. Patent No. 8,870,413
          3         ’738 Patent          U.S. Patent No. 9,734,738
          4         ’248 Patent          U.S. Patent No. 9,947,248
          5         ’946 Patent          U.S. Patent No. 10,223,946
                                         Preliminary Constructions from Ultravision Technologies, LLC v.
          6         Lamar Constr.
                                         Lamar Advertising Co., et al., C.A. No. 2:16-cv-374 (E.D. Tex.)
                                         Declaration of Zane Coleman, Ph.D. Regarding Claim
          8         Coleman Decl.
                                         Construction
                                         Declaration of Dr. Jack Josefowicz With Regard to Certain Claim
          9         Josefowicz Decl.
                                         Constructions
         10         Merriam-Webster      Merriam-Webster’s Collegiate Dictionary (11th Ed. 2004)
         12         Interior Lighting    Gary Gordon, Interior Lighting for Designers (4th Ed. 2003)
         14         ’693 Patent          U.S. Patent No. 8,651,693
                                         Illuminating Engineering Society, TM-11-00, Light Trespass:
         17         IES TM-11-00
                                         Research, Results, and Recommendations (2000)
          A         Coleman Depo.        Deposition of Dr. Zane Coleman, Ph.D., July 7, 2020
                                         Ultravision’s Opening Claim Construction Brief from Ultravision
          B         Lamar Op. Br.        Technologies, LLC v. Lamar Advertising Co., et al., C.A. No.
                                         2:16-cv-374 (E.D. Tex.)
                                         Declaration of Dr. Zane Coleman in support of Ultravision’s
                                         Reply Claim Construction Brief from Ultravision Technologies,
          C         Lamar Coleman
                                         LLC v. Lamar Advertising Co., et al., C.A. No. 2:16-cv-374 (E.D.
                                         Tex.)
                                         Rudolf Kinslake and R. Barry Johnson, Lens Design
          D         Lens Design
                                         Fundamentals (2d Ed. 2010).



  1
      Exhibits I-L are new exhibits in this brief because relevant portions cited herein were not
      included in exhibits to Plaintiff’s brief.
  2
      In this brief, all emphases are added unless otherwise stated.
  3
      In this brief, Samsung takes no position as to the proper constructions of terms recited in the
      ’413, ’946, ’738 and ’248 patents. Yaham takes no position as to the proper constructions of
      terms recited in the ’946 patent. Holophane takes no position as to the proper constructions of
      terms recited in the ’738 and ’248 patents.



                                                      i
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 4 of 40 PageID #: 1419




                                 Academic Press Dictionary of Science and Technology (1992)
       E      Academic Press
                                 Outdoor Advertising Association of America (OAAA), LED
       F      OAAA               Lighting Guidance for Outdoor Advertising Owners and
                                 Operators (Aug. 29, 2013)
       G      ’803 Patent        U.S. Patent No. 9,212,803
                                 Transcript of Claim Construction hearing in Ultravision
              Lamar Markman
       H      Tr.
                                 Technologies, LLC v. Lamar Advertising Co., et al., C.A. No.
                                 2:16-cv-374 (E.D. Tex.)
                                 The Illuminating Engineering Society’s The Lighting Handbook
       I      IES 10th
                                 (10th Ed. 2011)
       J      Josefowicz Depo.   Deposition of Jack Josefowicz, Ph.D., July 7, 2020
       K      ’410 Amend.        June 5, 2014 Amendment in U.S. Pat. App. 13/836,612
                                 Illuminating Engineering Society, RP-33-99, Lighting for
       L      IES RP-33-99
                                 Exterior Environments (1999)




                                             ii
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 5 of 40 PageID #: 1420




                                                  TABLE OF AUTHORITIES

  Cases

  02 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351
     (Fed. Cir. 2008) ........................................................................................................................20

  Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343 (Fed. Cir. 2001) ........................15

  Applied Materials, Inc. v. Advanced Semiconductor Materials Am., Inc.,
     98 F.3d 1563 (Fed. Cir. 1996)..................................................................................................22

  Arctic Cat Inc. v. GEP Power Products, Inc., 919 F.3d 1320 (Fed. Cir. 2019) ............................23

  Bicon, Inc. v. Straumann Co., 441 F.3d 945 (Fed. Cir. 2006) ........................................... 10-11, 14

  Biosig. Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374 (Fed. Cir. 2015) ........................8, 10, 17

  Bridgelux, Inc. v. Cree, Inc., C.A. 9:06-cv-240, 2008 WL 2325623
     (E.D. Tex. June 3, 2008) ..........................................................................................................10

  Burns, Morris & Stewart Ltd. P’ship v. Masonite Int’l Corp., 401 F. Supp. 2d 692
     (E.D. Tex. 2005) ........................................................................................................................5

  C.W. Zumbiel Co., Inc. v. Kappos, 702 F.3d 1371 (Fed. Cir. 2012) ..............................................20

  Computer Docking Station Corp. v. Dell, Inc., 519 F.3d 1366 (Fed. Cir. 2008)...........................22

  Continental Circuits LLC v. Intel Corp., 915 F.3d 788 (Fed. Cir. 2019) ......................................25

  Cypress Lake Software, Inc. v. Samsung Elecs. Am., Inc., 382 F. Supp. 3d 586
     (E.D. Tex. 2019) (Kernodle, J.), reconsideration denied, No. 6:18-cv-30-JDK,
     2019 WL 4935280 (E.D. Tex. Aug. 23, 2019) (Kernodle, J) ..................................................29

  Dell Inc. v. Acceleron, LLC., 818 F.3d 1293 (Fed. Cir. 2016) ......................................................11

  GE Lighting Sols., LLC v. Lights of Am., Inc., 663 Fed. App’x 938
     (Fed. Cir. 2016) ..........................................................................................................................7

  Geodynamics, Inc. v. Dynaenergetics US, Inc., No. 2:15-CV-1546-RSP,
     2016 WL 6217181 (E.D. Tex. Oct. 25, 2016) ................................................................. 7-8, 12

  HZNP Medicines LLC v. Actavis Labs. UT, Inc., 940 F.3d 680 (Fed. Cir. 2019) .........................13

  IAP Intermodal, L.L.C. v. Nw. Airlines Corp., CIV.A. 2:04-CV-65,
     2005 WL 6217423 (E.D. Tex. Sept. 7, 2005) ..........................................................................25

  Innova/Pure Water, Inc. v. Safari Water Filtration Systems, Inc. 381 F.3d 1111
     (Fed. Cir. 2004) ........................................................................................................................11


                                                                       iii
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 6 of 40 PageID #: 1421




  Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364 (Fed. Cir. 2014) ............................ 7-8, 12, 29

  Karlin Tech., Inc. v. Surgical Dynamics, Inc., 177 F.3d 968 (Fed. Cir. 1999) ..............................30

  Liberty Ammunition, Inc. v. United States, 835 F.3d 1388 (Fed. Cir. 2016) .................................29

  Microsoft Corp. v. Commonwealth Sci. & Indus. Research Org., 572 F. Supp. 2d
     786 (E.D. Tex. 2008) ...............................................................................................................22

  Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464 (Fed. Cir. 1993) ......................................16

  Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898 (2014) ..........................................7, 12, 14

  Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021 (Fed. Cir. 2015)...................................21

  Phillips v. AWH Corp, 415 F.3d 1303 Fed. Cir. 2005 ...................................................................27

  Poly-Am., L.P. v. GSE Lining Tech., Inc., 383 F.3d 1303 (Fed. Cir. 2004) ..................................22

  PureChoice, Inc. v. Honeywell Int’l Inc., No. 2:06-CV-244, 2008 WL 190317
     (E.D. Tex. Jan. 22, 2008) .........................................................................................................16

  Ramot at Tel Aviv University LTD. v. Cisco Systems, Inc., 2:19-CV-00225-JRG,
     2020 WL 2517581 (E.D. Tex. May 15, 2020) .........................................................................30

  SiOnyx, LLC v. Hamamatsu Photonics K.K., 270 F. Supp.3d 390 (D. Mass. 2017) .....................15

  Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015) ..................................5, 7

  Texas Instruments, Inc. v. Linear Techs. Corp., 182 F. Supp. 2d 580
     (E.D. Tex. 2002) ........................................................................................................................5

  Theta IP LLC v. Samsung Elecs. Co., No. 2:16-CV-527-JRG-RSP,
     2017 WL 2444715 (E.D. Tex. June 6, 2017) .....................................................................11, 14

  Trustees of Columbia Univ. in City of N.Y. v. Symantec Corp., 811 F.3d 1359
     (Fed. Cir. 2016) ........................................................................................................................27

  Vstream Techs., LLC v. PLR Holdings, LLC, No. 6:15-cv-974-JRG-JDL, 2016
      WL 6211550 (E.D. Tex. Sept. 27, 2016) (Love, J.).................................................................29

  Wis. Alumni Research Found. v. Apple Inc., 905 F.3d 1341 (Fed. Cir. 2018),
     cert. denied, 140 S. Ct. 44 (2019) ............................................................................................24

  Other Authorities

  Academic Press Dictionary of Science and Technology (1992) .....................................................4

  Merriam-Webster’s Collegiate Dictionary (11th ed. 2004) .............................................................9


                                                                       iv
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 7 of 40 PageID #: 1422




  I.     INTRODUCTION

         A recurring theme of Ultravision’s Opening Brief is to argue for non-constructions or

  broad constructions, thereby permitting Ultravision to pursue infringement against a wide variety

  of outdoor lighting products. Ultravision’s arguments are wholly divorced from the intrinsic

  record and in many instances, the claim language itself. It also is telling that Ultravision’s

  arguments are divorced from the very arguments it made to this Court in Ultravision

  Technologies, LLC v. Lamar Advertising Co., et al., C.A. No. 2:16-cv-374 (E.D. Tex.) (“Lamar

  case”), which involved the same families of patents that shared a common specification with the

  Patents-in-Suit. In contrast to this case, Ultravision argued in the Lamar case that the patented

  technology was unquestionably limited to LED lighting for signs (e,g., billboards):

         The Patents-in-Suit relate to LED lighting assemblies for billboards…. Generally
         speaking, the asserted claims speak to the illumination of billboards with LED
         lighting assemblies. The asserted claims relate to the LED lighting assemblies used
         to light the billboards as well as the optical elements (i.e., lenses) used in the LED
         lighting assemblies to create uniform illumination of the billboard surface.

         The patented technology provides a number of benefits—both in the quality and
         economics of billboard lighting. Ultravision’s improved LED light designs were a
         significant departure from prior approaches to addressing problems unique to LED
         lights. Ultravision’s designs use novel optical elements (lenses) to direct the light
         emitted from LEDs to light the billboard, as opposed to using reflective mirrors or
         other ways of aiming light. Ultravision’s LED billboard lights uniformly distribute
         light from a number of LEDs onto the flat surface of a billboard to minimize “hot
         spots” or “dark spots,” which are areas of a billboard that are brighter or darker,
         respectively, than other areas of the same billboard in low light conditions and at
         night. Both “hot spots” and “dark spots” limit the very purpose of billboard
         advertising—visibility and legibility of the advertising content, both written and
         visual. Ultravision’s LED billboard lights also reduce light spillage beyond edges
         of the billboard, which not only conserves energy but also limits irritating or
         environmentally undesirable light pollution. Finally, Ultravision’s LED billboard
         lights overcame the life shortening problem of dissipating the substantial heat
         generated by the LEDs.




                                                    1
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 8 of 40 PageID #: 1423




  Lamar Op. Br. at 1-2. Ultravision’s present attempts to broaden the scope of the claims beyond

  the patent’s disclosure, and their previous statements in the Lamar case, invite reversible error;

  only serve to make the disputed terms less clear; and should be rejected.

  II.    DISPUTED TERMS

         A.      “[each of the plurality of optical elements comprises] a first lens element and
                 a second lens element disposed over the first lens element”

         The crux of this dispute is the meaning of “lens element.” Based on Ultravision’s

  infringement contentions and as its Opening Brief implies, Ultravision contends that a lens

  element is so broad that it includes the inner or outer surface of a lens. In other words,

  Ultravision’s contention equates this entire claim phrase with a single lens, i.e., an optical

  element comprising one lens elements disposed over another lens element is merely a single lens

  with an inner and outer surface. Defendants, in contrast, propose that a “lens element” is a

  distinct lens structure and that an optical element has two such lens structures, i.e., “[each of the

  plurality of optical elements comprises] a lens with two optical surfaces placed or arranged on

  another lens with two optical surfaces.” Defendants are correct because their construction is

  consistent with both the plain meaning and the intrinsic record.

         The Patents-in-Suit use the term “lens element” only in connection with the embodiment

  of Figures 8A-J. In that embodiment, “lens element” refers to a single lens with two optical

  surfaces and an “optical element” refers to multiple lens elements, with one lens element

  disposed over another, as claimed. As the specification explains, “[a]s shown in FIGS. 8D-8H, a

  single optical element 806 [shown in Figures 8A-C] may include multiple lens elements

  designed to distribute the illumination provided by a single LED 804” and “a first lens element

  820 may be positioned proximate to the LED 804, and additional lens elements 822, 824, and




                                                    2
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 9 of 40 PageID #: 1424




  826 may be positioned above the lens element 820.” ’410 Patent at 8:6-13, FIGs. 8D-8G. This

  multiple lens configuration is needed to achieve the desired light distribution. Id.




  Notably, the “lens elements” are not merely two surfaces of the same lens. Rather, as illustrated

  in each of these figures, the lens elements are discrete lenses. Accordingly, this embodiment

  discloses an optical element comprising multiple, discrete lenses (i.e., lens elements) configured

  one over the other to form the optical element, consistent with the disputed claim language and

  Defendants’ construction.4

            Astonishingly, Ultravision’s Opening Brief ignores the embodiment illustrated in Figures

  8A-J, even though this is the only embodiment described as having a “lens element.” Instead,

  Ultravision focuses on the embodiment of Figures 5A-D. While the specification’s description

  of those figures does not refer to a lens element, the description actually supports Defendants’

  construction, not Ultravision’s.

            While Figures 5A-D depict a “lens panel” that “may include multiple optical elements”

  (’410 Patent at 4:64-65), the patent never uses the term “lens element” to describe any

  component of these figures. Ultravision suggests surfaces of the lenses in Figures 5A-D are lens



  4
      To the extent that Ultravision replies with an argument regarding cross-hatching, as it did in the
      Lamar case, that argument is not relevant because the claims cover an optics panel, not a
      method of manufacturing. Lamar Coleman at 3-6. Likewise, most figures do not include any
      cross hatching and those that do, use different cross hatching for different lens elements. See,
      e.g., Fig. 8D (depicting vertical cross hatching for one lens element and diagonal cross
      hatching for the other).

                                                     3
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 10 of 40 PageID #: 1425




   elements (Br. at 11-12), but the specification describes these as “surfaces,” not “lens elements.”

   ’410 Patent at 5:43-48. Thus, where the patentee intended to reference a lens surface, it did so

   explicitly. And when the patentee wanted to describe separate lenses (i.e., “lens elements”) that

   are combined to form an optical element, it also did so explicitly. Id. at 8:16-14. Ultravision’s

   effort to conflate these two terms contradicts the patents.

          Defendants’ construction is also consistent with the plain meaning. A “lens element” (or

   “element”) “always refers to a single piece of glass having polished surfaces.” Lens Design, 2.

   The reason a single lens piece is referred to as a “lens element”—as opposed to a “lens”—is that

   “a complete lens [] contains one or more elements.” Id. For example, in a lens, “lens elements

   are often cemented together.” Id., 5. Indeed, some scientific dictionaries reserve the term “lens

   element” for the situation when referring to a “single lens within a multi-lens system” (i.e., as

   shown in Figures 8A-J, but not 5A-D, in the patents). Academic Press, 1226.

          Ultravision’s overly expansive reading of “lens element” to include the mere surface of a

   lens is inconsistent with the plain meaning of the term and is not supported by the intrinsic

   record, which consistently uses “lens element” to mean a distinct lens structure with two

   surfaces. Defendants’ construction is consistent with both the plain meaning and the intrinsic

   record, and thus should be adopted.

          B.      “substantially uniform” / “substantially equal level of illumination” / “a
                  uniformity . . . remains substantially unchanged” / “the uniformity of light
                  . . . remains substantially the same”

          These terms are indefinite based on their use of the term of degree, “substantially,” and

   the common specification’s contradicting descriptions of uniform / even illumination, which




                                                     4
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 11 of 40 PageID #: 1426




   would be irreconcilable by a POSITA.5 Teva Pharms. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335,

   1345 (Fed. Cir. 2015) (finding “molecular weight” indefinite because the patentee used two

   different definitions of the term).

            As a starting point, the patentee uses two conflicting descriptions to explain uniform or

   even illumination. First, the specification identifies “hot spots” or “dead spots,” as a problem

   with the prior art that is supposedly overcome by the claimed invention, and Ultravision adopts

   this concept as its construction for the terms at issue. ’410 Patent at 2:55-61; Br. at 16. And

   while the specification contrasts the presence of “hot spots” or “dead spots” with uniformity and

   equal illumination, it also goes on to say that “[w]hat is meant by ‘evenly’” in the context of

   illumination is “a 3:1 ratio of the average illumination to the minimum.” See ’410 at 5:14-16.6

   The patent also calls this “3:1 uniformity.” Id. at 5:36. This 3:1 uniformity, however, would not

   alleviate the presence of hot spots or dead spots. As Dr. Josefowicz explains in unrebutted and

   uncontroverted testimony, “uniformity that achieves a 3:1 ratio of the average illumination to the

   minimum” inherently allows for hot spots and/or dead spots. Josefowicz Decl., ¶¶ 59-62.

            Dr. Josefowicz’s opinions are consistent with common sense: A 3:1 difference in average

   to minimum illumination can be observed by turning the lights down to 1/3rd the brightness—a

   change any observer would notice. Josefowicz Decl., ¶ 62. Further, because the ratio compares

   the minimum to an “average,” as opposed to a maximum, the 3:1 ratio can be achieved with the


   5
       While the Court issued a preliminary construction for some of these terms in the Lamar case,
       the Court is not bound by its prior preliminary constructions, particularly where, as here, new
       evidence and argument are presented. See, e.g., Texas Instruments, Inc. v. Linear Techs.
       Corp., 182 F. Supp. 2d 580, 589–90 (E.D. Tex. 2002); Burns, Morris & Stewart Ltd. P'ship v.
       Masonite Int'l Corp., 401 F. Supp. 2d 692, 697 (E.D. Tex. 2005). Here, the Court is
       considering for the first time, the ’410 Patent’s inconsistent use of the term in the specification,
       Defendants’ uncontested expert testimony and Plaintiffs’ new extrinsic evidence.
   6
       Dependent claims 4-5 of the ’410 patent, likewise, specify a “3:1” average to minimum
       illumination. See also ’410 Patent at Claim 20.


                                                       5
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 12 of 40 PageID #: 1427




   presence of a single absurdly bright, but small hot spot. Josefowicz Decl., ¶ 65. While this

   example is likely uncommon for billboards, it clearly demonstrates why a POSITA would

   understand the specification to include two conflicting descriptions, if not definitions of even and

   uniform illumination, i.e., the absence of hot spots and dead spots on the one hand, and a 3:1

   ratio of the average illumination to the minimum, on the other. Tellingly, neither Ultravision nor

   its expert disputes that a 3:1 ratio of average illumination to minimum illumination allows hot

   spots and dark spots, as explained by Dr. Josefowicz.

              Industry publications further confirm Dr. Josefowicz’s opinions. For example, the

   Outdoor Advertising Association of America (OAAA) LED Lighting Guidance for Outdoor

   Advertising Owners and Operators, states that a uniformity of 2:1 minimum-to-maximum

   (“E.G., adjacent measurements of 150 and 300 lux”) is the “starting point … sufficient to

   satisfactorily illuminate the display under normal conditions, and with no hot spots … visible to

   the naked eye at typical viewing distances during a typical viewing interval.” See Josefowicz

   Decl., ¶ 63; OAAA at 2588. Thus, while the patent allows for the average brightness to be three

   times the minimum brightness and still be “evenly illuminated,” it was understood in the field

   that limiting the maximum brightness to just two times the minimum brightness is the “starting

   point” to prevent hot spots. Dr. Coleman does not dispute this and even relies on the same

   passage noting that the OAAA guidance recommends meeting “three sets of illumination values”

   to avoid “hot spots.” Coleman Decl., ¶ 81. Even more telling, the Lighting Handbook, relied

   upon by Dr. Coleman (Coleman Decl., ¶ 83) proposes using an illuminance ratio of 3:1 to

   highlight features in the foreground and draw the viewer’s attention away from the darker

   background, i.e., to create a hotspot on the featured image. See Josefowicz Decl., ¶ 62; IES 10th

   at 12.7.




                                                     6
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 13 of 40 PageID #: 1428




           A POSITA simply could not reconcile the patents’ disclosures, which both precludes

   (’410 Patent at 2:49-64) but inherently allows (’410 Patent at 5:14-16) hot spots on a

   “uniformly” illuminated surface. Josefowicz Decl., ¶54. The contradictory description of these

   terms in the intrinsic evidence renders them indefinite. See, e.g., Teva at 1345; see also, e.g.,

   Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 911, (2014) (“[W]e hold that a patent is

   invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and

   the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the

   scope of the invention.”).

           Moreover, the patentee’s addition of the term “substantially” to qualify the amount of

   illumination exacerbates the problem because the specification does not provide any guidance for

   understanding the degree to which the light intensity across the entire display surface may depart

   from “uniform” and still be “substantially uniform.” There are no “objective boundaries”

   yielding “some standard for measuring that degree,” such that a skilled artisan cannot determine

   when infringement occurs. Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371 (Fed. Cir.

   2014); see also Geodynamics, Inc. v. Dynaenergetics US, Inc., No. 2:15-CV-1546-RSP, 2016

   WL 6217181, at *15 (E.D. Tex. Oct. 25, 2016) (finding “substantially equal to the total depth of

   penetration/(the tunnel)” indefinite because specification disclosed only depths that are “equal,”

   not “substantially equal”).

           While “terms of degree” such as “substantially” “are not inherently indefinite,” a patent,

   read in view of the prosecution history, “must provide ‘some standard’ for measuring that degree

   such that the claim language ‘provide[s] enough certainty to one of skill in the art when read in

   the context of the invention’” and must provide “objective boundaries” so one can determine

   whether they are infringing. GE Lighting Sols., LLC v. Lights of Am., Inc., 663 Fed. App’x 938,




                                                      7
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 14 of 40 PageID #: 1429




   940–41 (Fed. Cir. 2016) (citations omitted) (holding the term “elongated” indefinite); see also

   Interval Licensing, 766 F.3d at 1371. There are no such “objective boundaries” here.

          Contrary to Ultravision’s assertion (Br. at 17-18), this Court’s holding in Max Blu Techs.,

   2016 WL 3688801, does not support Ultravision’s position. The issue in Max Blu Techs. was

   “whether the term [substantially flat and coplanar] is an uninformed term of degree that renders

   the claims indefinite.” Id. at *27. In Max Blu Techs. this Court identified multiple passages

   which “similarly describe” “[t]he degree to which the land tops are level and coplanar,” and thus

   held the term definite. Id. Here, the issue is whether the patent’s contradictory descriptions of the

   claim term renders the term indefinite—they do. Moreover, the ’410 patent provides no

   “guidance for understanding the degree” of uniformity because it cannot reconcile the

   contradiction. Id. at *28 (requiring, for claimed terms of degree, that the “patent provide some

   objective standard for measuring the degree”) (citing Biosig. Instruments, Inc. v. Nautilus, Inc.,

   783 F.3d 1374, 1378 (Fed. Cir. 2015). Therefore, the additional term of degree only adds to the

   failure to inform a POSITA of the invention’s scope.

          C.      “substantially transparent”

          The term “substantially transparent,” not previously considered by this court, is also

   indefinite. The transparency of a substrate is a critical design element of optical lenses used in

   LED lighting products to direct LED radiation. Josefowicz Decl, ¶¶ 28, 31. Ultravision agrees,

   acknowledging that “precise light control” is an object of the invention. Br. at. 9. Because of its

   importance in design, a POSITA has at his disposal a multitude of techniques to determine the

   level of transparency of a lens substrate. Josefowicz Decl., ¶ 31. Given that minor variations in

   transparency must be accounted for in optical design, a POSITA would expect the specification

   to provide guidance as to how transparent is substantially transparent because there is no industry

   standard for determining what it means to be “substantially transparent.” Id., ¶ 32. Despite the


                                                     8
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 15 of 40 PageID #: 1430




   clear technical implications, the terms “transparent” and “substantially transparent” only appear

   in three passages of the specification, and are never explained. See ’410 Patent at Abstract, 1:21-

   25, 5:26-29. In the absence of an objective standard against which substantial transparency can

   be measured, a POSITA using a substrate material that deviates from a transparent substrate by

   passing, for example, 95% of the light, would not know whether it qualifies as “substantially

   transparent.” Id.

          Ultravision argues around this lack of disclosure by ignoring “substantially” and asserting

   that the proper construction of this term is “clear,” which is a synonym for transparent. See

   Merriam-Webster at 1330 (identifying “clear” is a synonym for “transparent”); see also

   Josefowicz Decl. ¶ 33. Ultravision does not construe “substantially” in the context of the

   disputed term because it cannot. As evidence of this, neither Ultravision nor its expert are able

   to articulate a meaning of “substantially transparent” that is anything different than the meaning

   of “transparent.”

          For example, Ultravision and Dr. Coleman argue that “substantially transparent” simply

   “refers to the substrate … being transparent.” Br. at 6; Coleman Decl. ¶ 34 (“[T]he use in the

   claims of the term ‘substantially transparent’ refers to a transparent, as opposed to scattering,

   optical element.”). In addition, Dr. Coleman identifies a definition of “transparent” that allows

   for “appreciable scattering” of light, but inexplicably asserts that the use of “appreciable” in the

   definition of “transparent” somehow accounts for “substantially” in the claim:

          This understanding of “transparent” is consistent with its dictionary definition. For
          example, Merriam-Webster’s Collegiate Dictionary (11th ed. 2004) defines the
          word as “having the property of transmitting light without appreciable scattering
          so that bodies lying beyond are seen clearly.” Merriam-Webster at 1330. In my
          opinion, the use of the word “substantially” in the claims of the Patents-in-Suit
          is consistent with the definition’s use of the word “appreciable.” Both convey to
          a person of ordinary skill in the art that a material can be considered to be
          transparent even if some slight scattering or change to the light occurs.



                                                     9
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 16 of 40 PageID #: 1431




   Coleman Decl. ¶ 36 (emphasis added); see also Coleman Decl. ¶ 37 (acknowledging that

   “substantially” is also subsumed by the Illuminating Engineering Society (IES)’s The Lighting

   Handbook definition of “transparent”) (IES 10th at 1.21). Significantly, however, Ultravision

   does not use the term “appreciable” in its proposed construction, likely because it adds more

   uncertainty to the term. Words used to define “transparent” itself cannot define “substantially”

   in the context of “substantially transparent.” Ultravision’s attempt to read “substantially” out of

   the claim to save it from indefiniteness should be rejected, since it would raise the question as to

   what claim terms are actual limitations, and which terms can be ignored. Bicon, 441 F.3d at 950

   (“Allowing a patentee to argue that physical structures and characteristics specifically described

   in a claim are merely superfluous would render the scope of the patent ambiguous, leaving

   examiners and the public to guess about which claim language the drafter deems necessary to his

   claimed invention and which language is merely superfluous, nonlimiting elaboration.”).

          Ultravision attempts to recast Defendants’ argument as one that solely lies in what

   “transparent” alone might mean. Br. at 9, 10. That is not the case. As Dr. Josefowicz

   recognized, there are varying levels of transparency such that qualifying it with “substantially”

   without providing guidance on how opaque the substrate can be renders the term indefinite.

   Josefowicz Decl., ¶ 29. Moreover, Ultravision’s reliance on Max Blu Techs. is again misplaced

   because the disclosures for the patent at issue in that case “provide a standard for measuring [the]

   degree” “to which the land tops are level and coplanar…” See Max Blu Techs. at *28 (citing

   Biosig Insts., Inc. v. Nautilus, Inc., 783 F.3d 1374, 1378 (Fed. Cir. 2015)). The intrinsic record

   here provides no such guidance. Ultravision’s discussion of Bridgelux is similarly flawed

   because it misinterprets that Court’s holding. Br. 8 (citing Bridgelux, Inc. v. Cree, Inc., C.A.

   9:06-cv-240, 2008 WL 2325623, at *7 (E.D. Tex. June 3, 2008)). Significantly, the term




                                                    10
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 17 of 40 PageID #: 1432




   “substantially transparent” was not construed; rather, the construed term was “transparent” and

   neither party argued construction of the larger term “a substantially transparent substrate.”

          Because a POSITA would be left with unreasonable uncertainty as to how transparent is

   substantially transparent and it is not possible to articulate a construction that provides meaning

   to all the terms, the claim is indefinite. See, e.g., Theta IP LLC v. Samsung Elecs. Co., No. 2:16-

   CV-527-JRG-RSP, 2017 WL 2444715, at *14 (E.D. Tex. June 6, 2017) (rejecting Plaintiff’s

   proposed construction because it “fails to give meaning to the claim language that requires

   (emphasis added) ‘a signal, that is substantially the desired signal.’”) (emphasis in original)

   (citing Bicon, Inc. v. Straumann Co., 441 F.3d 945, 950 (Fed. Cir. 2006); see also, e.g.,

   Innova/Pure Water, Inc. v. Safari Water Filtration Systems, Inc. 381 F.3d 1111, 1119 (Fed. Cir.

   2004); Dell Inc. v. Acceleron, LLC., 818 F.3d 1293, 1300 (Fed. Cir. 2016).

          D.      “substantially the entire display surface”

          The term “substantially the entire display surface,” is another phrase that has not been

   previously considered by this Court, and is indefinite. The crux of the dispute is whether a

   POSITA can determine the metes and bound of “substantially” as a descriptor of the entire

   display surface in the context of the patents. Tellingly, Ultravision and its expert do not

   articulate what is “substantially the entire display surface.”

          As the parties’ respective tutorials demonstrate, a primary goal of the alleged invention is

   to provide uniform illumination over the entire display surface of a billboard, while at the same

   time avoiding light pollution resulting from light spillage off the display surface. ’410 Patent at

   2:49-64. The patentee proposes to meet this goal by using an optics panel with a configuration

   of LEDs and optical elements designed to provide even illumination across the entire display

   surface. In contrast, the claims diverge from the specification by permitting illumination across

   only “substantially” the entire display surface. But what constitutes substantial in this context is


                                                     11
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 18 of 40 PageID #: 1433




   never explained in the intrinsic record. See Geodynamics, Inc. v. Dynaenergetics US, Inc., No.

   2:15-cv-1546, 2016 WL 6217181, *15-16, (E.D. Tex. Oct. 25, 2016) (finding term indefinite

   when the intrinsic record failed to inform a POSITA “when the clear tunnel depth is no longer

   “substantially equal” to the total depth of the tunnel.”). Indeed, after analyzing every passage of

   the specification that relates to the illumination of the display board, Dr. Josefowicz observed

   that none provides the necessary “guidance in the field of lighting on which a POSITA would

   rely to assess how much of a display surface must be illuminated to qualify as ‘substantially the

   entire display surface.’” Josefowicz Decl., ¶ 36; see also Id., ¶¶ 38-42 (citing ’410 Patent at

   Abstract, 5:36-38, 5:46-48, 5:50-64, 5:65-6:4, 6:44-47, 2:23-27, 5:21-25, 6:12-20, 6:23-30, 1:25-

   29). The lack of “objective boundaries” here renders the term indefinite because it leaves the

   POSITA with unreasonable uncertainty as to how much of the display surface needs to be

   illuminated. Interval Licensing, 766 F.3d at 1371; Geodynamics, 2016 WL 6217181, at *15.

            Consistent with this conclusion, Ultravision fails to identify any specific disclosure in the

   intrinsic record that would inform a POSITA with reasonable certainty the scope of

   “substantially the entire display surface.” Rather, Ultravision cites a single passage from the

   specification that describes the illumination of the “entire surface” (without explaining what is

   “substantial”) and misstates and argument it made during prosecution regarding “spot

   illumination.”7 Br. at 13 (citing from ’410 Patent at 5:4-25), Br. at 14 (citing ’410 Amend.).

            Ultravision’s only support for its position is its expert’s opinion that specific uncertainties

   are covered by “substantially” in the claim, but those opinions actually confirm the “zone of

   uncertainty” surrounding the claim. See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898,



   7
       The June 5, 2014 Amendment does not distinguish the claimed invention from “spot
       illumination” but simply challenges the motivation to combine references using different
       illumination techniques. ’410 Amend. At 10-11.


                                                      12
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 19 of 40 PageID #: 1434




   911, (2014). In particular, Ultravision asserts that “the adjective ‘substantially’ provides for

   instances in which an LED may not necessarily provide even illumination in some insubstantial

   portion of the display, such as portions of the trim of the display for example, whether due to, for

   example, design tolerances, manufacturing tolerances or imperfections, or installation issues.”

   Br. at 13 (citing Coleman Decl., ¶ 41). But this claim term is not directed to components of a

   machine for which it would be appropriate to have design and manufacturing tolerances. And, as

   Ultravision’s expert admits, there are no industry standards for illumination tolerances,

   imperfections and installation issues, and therefore, these provide no guidance to inform a

   POSITA of the bounds of “substantially the entire display surface.” Specifically, Dr. Coleman

   admitted that:

             “design tolerances” are company specific, and while one company may allow for
              some design tolerance another may design for no tolerance (Coleman Depo. at 64:18-
              65:5);
             manufacturing tolerances “can vary from company to company” (Id. at 67:20-69:8);
             there are no standards as to allowable imperfections (Id. at 69:9-16); and
             “installation issues” are simply mistakes during installation, not a standard across the
              industry (Id. at 69:22-70:15).

   Thus, while certain imperfections and tolerances might be acceptable to one POSITA (meaning

   that “substantially the entire display” is illuminated), another POSITA may determine them to be

   unacceptable (meaning that “substantially the entire display surface” is not illuminated). When

   two POSITAs would disagree about what falls within the scope of the claim, that claim is

   indefinite. HZNP Medicines LLC v. Actavis Labs. UT, Inc., 940 F.3d 680, 697 (Fed. Cir. 2019)

   (finding a term when “a POSITA would not know under what standard to evaluate” the term).

          Dr. Josefowicz’s testimony (which Ultravision misstates) also demonstrates that a

   POSITA cannot know the metes and bounds of “substantially the entire display surface.”

   Ultravision argues that Dr. Josefowicz’s ability to determine whether “substantially the entire


                                                    13
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 20 of 40 PageID #: 1435




   display surface” in one situation confirms that the term would have been understood to a

   POSITA. Br. at 14. But Dr. Josefowicz’s testimony to which Ultravision cites, merely

   recognized one situation where the term might be understood—that by illuminating the “the

   entire display surface” at least “substantially the entire display surface” is illuminated. Indeed,

   Dr. Josefowicz’s complete response identifies that not only is the display “fully lit” to the “white

   border,” but that there is significant spillage of light beyond the border such that the pole holding

   the sign is also lit. Josefowicz Depo. at 169:11-15 (“Q. Is substantially the entire display surface

   lit? . . . THE WITNESS: It looks like it because the white border is fully lit, yeah. By the way,

   it's fully lit, but look how much light is hitting the pole.”). In other words, the question posed to

   Dr. Josefowicz avoided the “zone of uncertainty” in the claim term—i.e., anything less than the

   entire display surface—which exists regardless of whether a POSITA could recognize the entire

   surface to be illuminated. See Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. at 911.

          Finally, Ultravision makes a collection of irrelevant arguments. Ultravision’s description

   of each LED’s “even” illumination of the “entire display surface” is not relevant because it does

   not address what is meant by “substantially the entire display surface,” and improperly reads the

   word “substantially” out of the claim. Theta IP, 2017 WL 2444715, at *14; Bicon, 441 F.3d at

   950. And Ultravision’s purported “technical purpose, preventing the display surface from

   uneven lighting in the event of an LED failure,” in no way informs a POSITA of the scope of the

   term. Br. at 14. Indeed, nothing in the claim suggests that the entire display surface needs to be

   illuminated when all LEDs are operating, and only “substantially the entire display surface”

   needs to be evenly illuminated otherwise. For this same reason, Ultravision’s reliance on Max

   Blu Techs. is again misplaced. Supra § IIC.

          E.       “substantially no illumination” / “areas beyond edges . . . receive
                  substantially no illumination”



                                                    14
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 21 of 40 PageID #: 1436




          The term “substantially” as a descriptor of “no illumination” is again an indefinite term of

   degree. In the Lamar case, this Court equated “substantially no illumination” with “no

   illumination” in its preliminary construction. Lamar Constr. at 1. Here, additional evidence and

   arguments weigh in favor of an indefinite construction.

          First, as Ultravision acknowledges, this term relates to avoiding “light pollution” that

   results from light extending beyond edges of a display. Br. at 19. But what constitutes light

   pollution (or light trespass) is purely subjective and will mean different things to different

   people. For example, IES RP-33-99 explains that light pollution or trespass is “extremely

   subjective”:

          Since light trespass is extremely subjective, there is no single set of values/limits
          that will work in every situation….[The Light Trespass Research] report also
          stresses the subjectivity of the research and how it may be affected by the
          personalities and desires of different individuals.
                                                  ****
          While these recommendations serve to reduce serious light trespass, their
          implementation is not a guarantee against objections.

   IES RP-33-99 at 12; see also Id. at 47 (referencing subject criteria to describe light trespass, i.e.,

   “annoyance, discomfort, distraction …”).

          Given the highly subjective nature of light pollution, the claims and/or intrinsic record

   needs to provide guidance as to what it means to have substantially no illumination beyond the

   edges of the area. The patent, however, does not provide this guidance (as confirmed by the lack

   of any such citation to the patent by Ultravision in its brief). SiOnyx, LLC v. Hamamatsu

   Photonics K.K., 270 F. Supp.3d 390, 09 (D. Mass. 2017) (“Courts generally avoid assigning ‘a

   meaning to a patent claim that depends on the state of mind of the accused infringer.’”) (quoting

   Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1353 (Fed. Cir. 2001)).




                                                     15
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 22 of 40 PageID #: 1437




             Due to this subjective nature of the term and the lack of guidance in the patent, a POSITA

   making a device would not know when a product is infringing. This is particularly true in view

   of Ultravision’s expert concessions that whether there is an insubstantial amount of light will

   depend on both the location and the environment in which the claimed optics panel and billboard

   are used. Coleman Depo. at 83:23-89:11. For example, Ultravision’s expert explains that the

   environment of the display affects whether the amount of light going beyond the edges is

   considered substantial. Id. at 83:23-84:15. In other words, a POSITA would not know if a

   product meets this limitation until after a particular environment is selected for its use. In Dr.

   Coleman’s example above, a “display adjacent to a hotel room … with a child’s window, it

   wouldn’t take much to be a problem or substantial, whereas, in an urban environment … with

   high ambient illumination levels that would perhaps not be considered substantial.” Id.

   Therefore, not only does infringement depend on where the display installed, but may also

   change with the conditions of the environment, including who might be in the vicinity at a given

   time. Claim language such as that used in this phase is indefinite when it is not “sufficiently

   precise to permit a potential competitor to determine whether or not he is infringing.”

   PureChoice, Inc. v. Honeywell Int’l Inc., No. 2:06-CV-244, 2008 WL 190317, at *7 (E.D. Tex.

   Jan. 22, 2008) (quoting Morton Int'l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir.

   1993)).

             F.     “minimal amount of illumination” / “areas beyond edges . . . receive
                    minimum illumination”

             These terms should be found indefinite for the same reasons as “substantially no

   illumination” and “areas beyond edges . . . receive substantially no illumination” because these

   terms substitute one term of degree, “minimal”, for another, “substantially no.” Because the




                                                     16
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 23 of 40 PageID #: 1438




   patent fails to provide any standard for measuring that degree, those terms are indefinite. Biosig

   Instruments, Inc., v. Nautilus, Inc., 783 F.3d 1374, 1378 (Fed. Cir. 2015).

          With respect to Ultravision’s arguments that are unique to this term, the intrinsic

   evidence Ultravision cherry-picks is simply aspirational statements. “[A]reas beyond the edges

   112, 114, 116, and 118 would receive no illumination at all or at least a minimal amount of

   illumination” and “light that does not strike the surface 102 is wasted and may create problems

   (e.g., light pollution)” (Br. at 23) offer no objective standard for what constitutes minimal

   illumination. In fact, nothing in the specification even links the existence of “light pollution” or

   “wasted illumination” to the terms “minimal amount of illumination,” “areas beyond edges . . .

   receive minimum illumination” – let alone provides any guidance as to how little light spillage is

   required to satisfy these claim limitations.

          Ultravision’s heavy reliance on industry publications on light trespass is similarly

   misplaced. For example, Ultravision conveniently ignores IES’s express warning against

   adopting a set of universal recommended light trespass limitations because the individual

   observers may find the same light trespass test results objectionable or not objectionable at all.

   Josefowicz Decl., ¶ 71; IES TM-11-00 at 4-5 and 8. Moreover, the IES guidelines on which

   Ultravision relies are not even directed to the subject of the Patents-in-Suit, i.e., billboards and

   signs. They are directed to light spillage across property lines in connection with local

   ordinances and, thus, have little to no relevance. Josefowicz Decl., ¶ 71; D.I. IES TM-11-00 at 7.

   Finally, Ultravision admits that the IES guidelines are different depending upon where the device

   may be located at any given time (“different light trespass requirement apply to different areas”),

   or what time of day or night it is. Br. at 22. That supports Defendants’ argument – a claim is

   indefinite if a product may infringe it sometimes, but not others, depending on circumstances




                                                     17
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 24 of 40 PageID #: 1439




   outside the four corners of the claim. Ultravision’s proposed construction cannot be correct

   because it fails to inform a POSITA as to which guideline is to be used, e.g., for what area or

   time of day, is intended as the standard.

            Finally, Ultravision pleads for the Court to reconsider its previous indefinite

   determination on the basis that Ultravision is now arguing a construction centered around the

   concept of “light trespass,” rather than “light pollution.” Br. at 21. Yet, Ultravision admits that

   light pollution and light trespass are the same. Id. at 21-22 (citing its own expert as opining that

   the sentence in the ‘410 patent referring to “light pollution” (2:61-64) would have been

   understood by a POSITA to mean “light trespass”).

            For the foregoing reasons, the terms “minimal amount of illumination” and “areas

   beyond edges . . . receive minimum illumination” are indefinite. Neither the specification,

   prosecution history, nor cited extrinsic evidence provide a person of ordinary skill in the art with

   reasonable certainty as to the bounds of the claim scope.

            G.     "[optics panel is configured to be attached to] a heat sink comprising a power
                   supply enclosure disposed on the heat sink”

            The crux of this dispute is how to resolve the claims’ inherent ambiguity arising from

   their recitation of a “heat sink comprising a power supply enclosure disposed on the heat sink.”

   On its own, this phrase would not be reasonably certain to a POSITA because it requires: (i) a

   heat sink that comprises a heat sink and (ii) a heat sink that both comprises a heat generator, i.e.,

   the power supply enclosure, and has the power supply enclosure disposed on it. To resolve this

   uncertainty, Defendants propose a construction that is aligned with the intrinsic record and

   clarifies that the heat sink dissipates heat from the optics panel to which it is attached in the

   claim.




                                                     18
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 25 of 40 PageID #: 1440




            For context, the ’410 and ’413 Patents identify heat dissipation as a problem with prior

   art “LEDs in an exterior lighting environment.” ’410 Patent at 2:65-67. The ’410 and ’413

   Patents first propose to solve that problem by attaching a back panel (or back surface) with an

   increased surface area to a panel of LEDs so as to dissipate heat. ’410 Patent at 3:18-21, 3:64-

   4:3. In other words, the back panel with increased surface area will be a heat sink.

            The ’410 and ’413 Patents further propose to solve that problem by “separating the power

   supply from the back panel,” to “aid in heat dissipation by the back panel as it does not have to

   dissipate heat from the power supply to the same extent.” ’410 Patent at 7:12-16. As described

   in the specification,

            The lighting assembly 600 is also illustrated with a mounting plate 606 that
            couples to the back panel 602 and to an adjustable mounting bracket 608. . . . A
            power supply enclosure 610 may be coupled to the mounting plate 606 and
            configured contain a power supply (not shown) capable of supplying power to
            LEDs of the LED assemblies 800. It is noted that separating the power supply
            from the back panel 602 may aid in heat dissipation by the back panel 602 as it
            does not have to dissipate heat from the power supply to the same extent as if the
            power supply was mounted directly to the back panel 602.

   ’410 Patent at 7:4-16. This configuration is depicted in Figure 6C, which is the claimed

   embodiment, as Ultravision concedes. Br. at 24. A POSITA would unmistakably understand that

   the heat sink of Figure 6C is dissipating heat from the LEDs of the optics panel to which it is

   attached. Likewise, a POSITA would understand that the power supply enclosure is disposed on

   the heat sink of Figure 6C, as claimed and as Dr. Coleman agrees. Coleman Depo at 119:10-15

   (“The power supply enclosure disposed on the heat sink? . . . A: The power supply enclosure in

   that embodiment is disposed on the heat sink.”). In other words, the Figure 6C embodiment is

   consistent with the claim limitation, as construed by Defendants and analyzed by Dr. Coleman.8


   8
       In contrast, Figure 3B is not a claimed embodiment because, as Dr. Coleman confirmed, Figure
       3B does not include a heat sink that includes a “power supply enclosure.” Coleman Depo. at
       113:24-114:2


                                                    19
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 26 of 40 PageID #: 1441




          Despite the apparent agreement between Defendants and Ultravision’s experts,

   Ultravision argues that this limitation should not be construed to make clear that the heat sink

   dissipates heat from the optics panel. Ultravision’s motivation is clear – its infringement theory

   is premised on this limitation being satisfied by a metal plate adjacent to the power supply, but

   that is distant from the LEDs and cannot dissipate heat from them. In other words, Ultravision’s

   application of the “plain and ordinary meaning” of this limitation is that all of the components of

   a lighting assembly are “attached” to the optics panel, even if they are not directly attached to

   each other, and that the heat sink need not dissipate heat from the optics panel, that includes

   LEDs. Not only is Ultravision’s application of the claim divorced from the specification and the

   rest of the claim, it leaves open the question of how can a “heat sink” comprise (i.e., include) an

   element (e.g., a power supply enclosure which is a heat generator) and still be characterized as a

   heat sink? Josefowicz Decl. at ¶ 88 (a POSITA would understand that there are two primary

   sources of heat during the operation of a LED luminaire. One source is the power supply . . . .).

   Defendants’ construction resolves the parties O2 Micro dispute and clarifies that uncertainty that

   would exist in the absence of a construction, thereby, rending the claims indefinite. See 02 Micro

   Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1360-1361 (Fed. Cir. 2008) (“A

   determination that a claim term ‘needs no construction’ or has the ‘plain and ordinary meaning’

   may be inadequate when a term has more than one ‘ordinary’ meaning or when reliance on the

   term's ‘ordinary’ meaning does not resolve the parties' dispute.”).

          H.      Preambles: “An optics panel for use in a light emitting diode (LED) lighting
                  assembly comprising” / “An optics panel for use in a light emitting diode
                  (LED) lighting assembly for illuminating a billboard that has a display
                  surface extending between outer edges of the billboard, the optics panel
                  comprising”

          As an initial (and dispositive) matter, the preambles are limiting because the claim bodies

   depend on them for antecedence. See C.W. Zumbiel Co., Inc. v. Kappos, 702 F.3d 1371, 1385


                                                    20
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 27 of 40 PageID #: 1442




   (Fed. Cir. 2012). Here, the preambles provide antecedent basis for (i) “the lighting assembly” in

   the bodies of Claims 1, 6, 15 and 21 of the ’410 patent; and (ii) “the billboard” and “the display

   surface” in the bodies of Claim 10 of the ’410 Patent and claims 1, 5 and 11 of the ’413 patent.

          Ultravision mistakenly argues the “lighting assembly,” “billboard” and “display surface”

   are not part of the “claimed invention” in the patents because (according to Ultravision) they are

   just structures with which the claimed invention are used. Br. at 26-27. Ultravision’s position,

   however, is inconsistent with the law. In C.W. Zumbiel, the preamble provided for an “enclosed

   carton for carrying a plurality of containers” and then referred to “the containers” in the claim

   body. 702 F.3d 1385. Although the claimed invention was the carton (and not the containers in

   the carton), the Federal Circuit held—on antecedent basis alone—that the preamble was limiting.

   Id. Similarly, in Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021, 1024 (Fed. Cir.

   2015), the Federal Circuit found “user” in the claim preamble a limitation because it provided

   antecedent basis for “user” in the body of a dependent claim even though the “user”

   unquestionably was not part of the claimed invention (“[a] repetitive motion pacing system”).

          Moreover, Ultravision’s position is contradicted by positions it took during prosecution.

   For example, during prosecution, Ultravision distinguished the prior art based on the following

   limitations: “the light from each lens element is directed across the entire display surface of the

   billboard, “the light intensity from each lens element is substantially uniform across the entire

   display surface” and “display surface.” Similarly, Ultravision distinguished the prior art based

   on multiple limitations involving both the “billboard” and “display surface” limitations. In

   particular, Ultravision relied on the following preamble limitation of claim 10 of the ’410 to

   distinguish the prior art: “display surface extending between outer edges of the billboard.” ’410

   Amend. at pp. 10-11. This further confirms that the preambles including the “billboard” and




                                                    21
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 28 of 40 PageID #: 1443




   “display surface” limitations are limiting. See Microsoft Corp. v. Commonwealth Sci. & Indus.

   Research Org., 572 F. Supp. 2d 786, 797–98 (E.D. Tex. 2008) (citing Computer Docking Station

   Corp. v. Dell, Inc., 519 F.3d 1366, 1375 (Fed. Cir. 2008)) (finding preamble limiting because the

   applicant emphasized wireless LAN operable in a small room during prosecution). Additionally,

   the “billboard” is an essential structure to the claimed. Poly-Am., L.P. v. GSE Lining Tech., Inc.,

   383 F.3d 1303, 1310 (Fed. Cir. 2004) (holding that “blown-film” in the preamble was limiting

   because the specification referenced the invention as a “blown-film” liner)

          The specification is replete with references to billboards, LEDs, and lighting assemblies.

   For example, the abstract of both the ‘410 and ‘413 Patents provide “[a] substantially transparent

   substrate is disposed over the plurality of LEDs and configured to direct light from each of the

   plurality of LEDs of the lighting assembly onto a surface having a predetermined bounded area.”

   ’410 Patent at Abstract; see Applied Materials, Inc. v. Advanced Semiconductor Materials Am.,

   Inc., 98 F.3d 1563, 1573 (Fed. Cir. 1996) (finding the preamble limiting as it included the stated

   purpose of the invention in the specification). Both the ‘410 and ‘413 Patents state “some

   embodiments may direct substantially all illumination from a lighting assembly 110 evenly

   across the surface 102 while some illumination is not evenly distributed.” ’410 Patent at 6:12-15;

   ’413 Patent at 6:19-22. The “lighting assembly” is an essential structure of the claimed invention

   because it is through the “lighting assembly” that the light from the LEDs is directed to a

   displace surface.

          Similarly, both patents state “the entire surface 102 of the billboard 100 may be

   illuminated even when an entire lighting assembly 110 has malfunctioned . . . due to the

   redundancy provided by configuration of the lighting assemblies 110.” ’410 Patent at 5:60-64;

   ’413 Patent at 5:67-6:4. The “billboard” is thus an essential structure of the claimed invention




                                                   22
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 29 of 40 PageID #: 1444




   because it is the billboard that the light from the lighting assembly is directed to. The preambles

   are therefore limiting based on recitation of “lighting assembly”, “LED”, “billboard” and

   “display surface.”

          Finally, contrary to Ultravision’s argument (Br. at 27-28 (citing Arctic Cat Inc. v. GEP

   Power Products, Inc., 919 F.3d 1320 (Fed. Cir. 2019))), the patentee has not defined a

   structurally complete invention in the claim bodies and used the preamble to state only a purpose

   or intended use. Instead, the preambles set forth important, fundamental, and defining

   characteristics of the claimed invention (as explained above). Critically, in Artic Cat, the

   preamble did not provide antecedent basis and was not used to distinguish art. 919 F.3d at 1329.

   As explained above, the preambles here provide crucial antecedent basis.

          I.      “display surface”

          While not readily apparent from the proposed constructions, the dispute here relates to

   whether the claimed “display surface” to be illuminated are those of billboards and signs as

   described in the patent, or any surface, such street and sidewalk surfaces, which are the intended

   use for many of the accused products. The Patents-in-Suit are unquestionably limited to LED

   lighting for signs, as Ultravision argued in the Lamar case. Ultravision’s about-face on this issue

   should be rejected.

          While the term “display surface” is not used in the common specification, the

   specification repeatedly and consistently identifies the “surface” to be illuminated as the surface

   of a billboard. See e.g., ’410 Patent at 2:11-12 (“billboard 100 includes a surface 102 onto which

   a picture and/or text may be painted, mounted, or otherwise affixed”); 2:25-26 (“billboard 100 to

   illuminate some or all of the surface 102); 2:35 (“surface 102 of the billboard 100); 3:17-18

   (“surface 102 of the billboard 100); 4:20 (“surface 102 of the billboard 100); 5:6 (“surface 102 of

   the billboard 100); etc. Because the patents “repeatedly and consistently characterize this claim


                                                    23
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 30 of 40 PageID #: 1445




   term in a particular way, it is proper to construe the claim term in accordance with that

   characterization.” Wis. Alumni Research Found. v. Apple Inc., 905 F.3d 1341, 1351 (Fed. Cir.

   2018), cert. denied, 140 S. Ct. 44 (2019). Notably, the patents never refer to illuminating a

   “surface” as anything other than illuminating a sign (e.g., billboard) surface. Even in the two

   instances in which the patent suggests uses other than for billboards, the patent still makes clear

   that the invention is intended for externally illuminated signage (which includes billboards):

          Although billboards are used herein for purposes of example, it is understood that
          the present disclosure may be applied to lighting for any type of sign that is
          externally illuminated.

   ’410 Patent at 2:6-9.

          It is understood that various standard configurations of the lighting assembly 110
          may be developed for various billboard and/or other externally illuminated signs
          so that a particular configuration may be provided based on the parameters
          associated with a particular billboard and/or externally illuminated sign.

   ’410 Patent at 6:47-52.

          Notably, in the Lamar litigation (which involved some of the Patents-in-Suit, as well as

   other patents that share a common specification with the Patents-in-Suit), Ultravision agreed

   with Defendants’ position here:

          The Patents-in-Suit relate to LED lighting assemblies for billboards. . . .
          Generally speaking, the asserted claims speak to the illumination of billboards
          with LED lighting assemblies. The asserted claims relate to the LED lighting
          assemblies used to light the billboards as well as the optical elements (i.e., lenses)
          used in the LED lighting assemblies to create uniform illumination of the
          billboard surface. Additional asserted claims relate to the billboards including the
          LED lighting assemblies, and other claims relate to the methods used to
          illuminate the billboards using the LED lighting assemblies. The patented
          technology provides a number of benefits-both in the quality and economics of
          billboard lighting.

   See Lamar Op. Br. at 1.

          Ultravision’s primary argument is that “when the patentee wanted to claim a billboard-

   only application, it chose to do so.” Br. at 28. This contradicts Ultravision position in the Lamar


                                                    24
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 31 of 40 PageID #: 1446




   case and disregards the intrinsic record. In the Lamar case, for example, Ultravision asserted

   that claim 16 of the ’413 Patent is limited to billboards even though it claimed illuminating a

   “display surface” but did not refer to a billboard. Lamar Op. Br. at 1; see also Lamar Markman

   Tr. at 44-45 (Ultravision counsel arguing that Lamar’s arguments relating to indefiniteness of

   claim 16 of the ’413 patent based on “parking lot lights” were irrelevant because the patents

   address challenges of “billboard lighting” not found in parking lot lighting). Ultravision

   recognized in the earlier case that this claim was limited to billboards based on the “display

   surface” limitation, which is consistent with Defendants’ position here that a display surface is

   that of a sign, such as a billboard. Moreover, the fact that certain claims explicitly refer to a

   billboard and others refer to a display surface does not weigh against construing “display

   surface” to mean a sign surface, particularly because the patent only teaches illumination of a

   sign surface. See IAP Intermodal, L.L.C. v. Nw. Airlines Corp., CIV.A. 2:04-CV-65, 2005 WL

   6217423, at *4 (E.D. Tex. Sept. 7, 2005) (holding that language not explicitly referred to in the

   claims may limit the scope where the specification has numerous examples of the concept).

          Ultravision’s argument (Br. at 27-28 (citing Continental Circuits LLC v. Intel Corp.)) that

   if the specification only discloses a single embodiment, the features and functions of that

   embodiment should not be read into the claims is misplaced. Continental Circuits LLC v. Intel

   Corp., 915 F.3d 788 (Fed. Cir. 2019). Unlike in Continental Circuits, where the specification

   used exemplary language and was clear to avoid explaining the scope of the invention according

   to a particular embodiment (id. at 797), the Patents-in-Suit unmistakably describe each

   embodiment in terms of billboards and signs.

          J.      “area” / “rectangular area” / “rectangular region”

          The issue with respect to “area”, “rectangular area”, and “rectangular region” is the same

   as the issue with respect to the display surface term, i.e., is the area that of a sign OR any area,


                                                     25
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 32 of 40 PageID #: 1447




   such as the surface of a road? For the reasons explained in the previous section (II.I), this

   question is answered by the intrinsic record, which discloses lighting that addresses problems

   specific to billboard and signage LED lighting.

          The written description focuses on billboard and externally illuminated signs. See, e.g.,

   ’946 Patent at passim (directly or indirectly referring to billboard lighting in every figure;

   referring to billboard lighting throughout the specification). Nowhere do the patents suggest that

   they are applicable to any “area” besides the area of a sign or billboard. In fact, the only

   references to illuminated areas in the patent are to the “surface 102” of a billboard. See ’946

   Patent at 3:22-24, 3:31-33; 3:36-37, 3:45-47, 4:32, 5:37-38, 6:26, 7:15-16, 7:20-34, etc.

           Importantly, many of the claims at issue in Lamar (some of which are asserted in the

   current case) do not explicitly refer to a “billboard” or a “sign” and yet Ultravision still

   characterized the claims as such, See, e.g., ’803 Patent at claim 3(“illumination of an area” with

   no reference to a billboard).

          Nevertheless, Ultravision incorrectly argues that the area terms should not be construed

   as a sign because the repeated references to billboards and signs are only statements of intended

   use. Br. at 28. In making this argument, Ultravision ignores the identification of problems

   particularly associated with billboard lighting and the disclosed solutions for resolving those

   billboard/signage-centric problems and the complete lack or any disclosure or suggestions that

   the lighting assemblies can be used for anything other than billboards and signs.

          Likewise, the patent excerpts on which Ultravision relies do not support its argument.

   Specifically, the specification’s reference to a “rectangular target area.” Id. at 27 (citing ’946

   Patent at 6:30-34) refers to the “rectangular target area of the surface 102,” which is the “surface

   102 of the billboard 100.” ’946 Patent at 6:24-34 (emphasis added). Similarly, the excerpt at




                                                     26
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 33 of 40 PageID #: 1448




   8:52-9:58 (describing Figures 7A-B, 8A-8J, and 9) explains that those figures are more detailed

   features of Figures 2 and 6A-C, all of which are more detailed figures of the lighting assembly

   used to light the billboard of Figure 1. Id. at 2:42-3:5.

          Ultravision would have this Court err by considering the area terms in a vacuum and

   without the context of the intrinsic record. But, as this Court is aware, even if a term is to be

   given its plain and ordinary meaning, that plain and ordinary meaning is what would be

   understood by a POSITA in the context of the specification and prosecution history. Trustees of

   Columbia Univ. in City of N.Y. v. Symantec Corp., 811 F.3d 1359, 1363-66 (Fed. Cir. 2016)

   (finding that claim terms are read in view of the specification and their use in the specification

   can limit the terms, even in the absence of an express disavowal or lexicography); see also,

   Phillips v. AWH Corp, 415 F.3d 1303, 1313 Fed. Cir. 2005) (claim terms are to be construed in

   the context provided by the specification). The “construction that stays true to the claim language

   and most naturally aligns with the patent's description of the invention will be, in the end, the

   correct construction.” Trustees of Columbia Univ., 811 F.3d at 1363 citing Renishaw PLC v.

   Marposs Societa' per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). Accordingly, a POSITA

   would have turned to the common specification to understand that term and a POSITA would

   understand that the claimed area in the context of the Patents-in-Suit is a sign to be illuminated.

   Defendants’ construction is consistent with the plain meaning and the intrinsic record, and

   Ultravision has not identified any evidence to the contrary.

          K.      “predetermined bounded area”

          The crux of the parties’ dispute is whether a predetermined bounded area can be defined

   by the light emission pattern of the claimed optics panel, as Ultravision contends. Br. at 29-30.

   While Ultravision asserts plain meaning is applicable, its brief confirms that its interpretation of

   the claim is not the plain meaning.


                                                     27
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 34 of 40 PageID #: 1449




           Defendants’ construction of this phrase (“a bounded region that exists independent of

   light from the claimed LEDs”) is rooted in the language of claims 1 and 10 of the ’410 Patent.

   The claims use the subject phrase to describe a “display surface having a predetermined bounded

   area.” In order for the area of the display surface to be “predetermined,” it must be something

   that pre-exists without the light; it cannot be an area that is arbitrarily defined such that it will fit

   whatever illumination pattern happens to be created by a light source. If it were such an

   arbitrarily defined area, it simply would not be predetermined. For example, the size and shape

   of the illumination pattern would depend on the distance between the light and the area to be

   illuminated, other lights near the area to be illuminated (i.e., interfering light sources, such as

   street additional lights that would impact the light on the ground), and any residual daylight that

   illuminates the area. Ultravision’s interpretation of the claim would create a situation where

   infringement would depend on environmental factors outside the scope of the claim.

           Moreover, Ultravision’s interpretation is contrary to the claim language. The claims

   unequivocally state that it is the display surface that has the predetermined bounded area. If, as

   Ultravision asserts, it were the illumination pattern that defines the predetermined bounded area,

   the claims would have referred to a “predetermined bounded illumination pattern of light.” In

   this regard, Ultravision’s example of a “portion of the highway that is the ‘display surface’” is a

   red herring because a stretch of highway is not a display surface. But even assuming that a

   highway may be a display surface, the display surface would the entire highway, not some

   arbitrary portion a light is directed to such that any light would necessarily have a

   “predetermined bounded area” that meets the claim.

           L.      “desired uniformity ratio”

           It is beyond dispute that “desired” is a term of degree. Here, it is also indefinite because

   the patent fails to provide any standard of measure to determine the objective boundaries for


                                                      28
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 35 of 40 PageID #: 1450




   what “desired” means in the context of the claim. Liberty Ammunition, Inc. v. United States, 835

   F.3d 1388, 1396 (Fed. Cir. 2016); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364,

   1374 (Fed. Cir. 2014) (affirming district court’s finding that “unobtrusive manner” was indefinite

   because it leaves the meaning to the “unpredictable vagaries of any one person’s opinion”). This

   Court has also ruled subjective terms of degree indefinite in various cases. See, e.g., Vstream

   Techs., LLC v. PLR Holdings, LLC, No. 6:15-cv-974-JRG-JDL, 2016 WL 6211550, at *8 (E.D.

   Tex. Sept. 27, 2016) (Love, J.) (finding “sufficiently correct” and “not sufficiently correct”

   indefinite), report and recommendation adopted, No. 6:15-cv-974-JRG-JDL, 2016 WL 6159624

   (E.D. Tex. Oct. 24, 2016) (Gilstrap, J.); Cypress Lake Software, Inc. v. Samsung Elecs. Am., Inc.,

   382 F. Supp. 3d 586, 610 (E.D. Tex. 2019) (Kernodle, J.) (finding “more convenient” and

   “permits a user to conveniently enter” indefinite), reconsideration denied, No. 6:18-cv-30-JDK,

   2019 WL 4935280 (E.D. Tex. Aug. 23, 2019) (Kernodle, J).

             Just as in Vstream Techs., the term “desired” appears nowhere in the specification. 2016

   WL 6211550, at *7. Similar to Vstream Techs., Ultravision’s own expert opines that what is

   “desired” depends on the “manufacturer’s instructions, guidelines, and/or recommendations.”

   Coleman Decl., ¶ 84. The only conclusion this Court should draw is that an individual

   designer’s subjective decision determines what is “desired” and thus the term is indefinite.

   Vstream Techs., 2016 WL 6211550, at *8.

             Further, as Ultravision acknowledges, Claim 5 of the ‘410 Patent recites that the

   uniformity ratio must be 3:1. Br. at 30.9 Thus, claim differentiation mandates that the “desired”



   9
       The ’410 Patent describes that “evenly” is “that illumination with a uniformity that achieves a
       3:1 ratio of the average illumination to the minimum.” ’410 Patent at 5:14-16. Thus, the ideal
       ratio of 3:1 of the average illumination to the minimum is where “the rectangular target area of
       the surface 102 would be evenly illuminated by the LED 416.” Id., 5:10-11. This Court has



                                                     29
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 36 of 40 PageID #: 1451




   ratio recited in Claim 4 (the claim at issue) must be different, and broader, than ideal 3:1

   described in the specification. See Karlin Tech., Inc. v. Surgical Dynamics, Inc., 177 F.3d 968,

   971–72 (Fed. Cir. 1999) (“the common sense notion that different words or phrases used in

   separate claims are presumed to indicate that the claims have different meanings and scope.”)

   Yet nothing in the ’410 Patent discusses or supports any other ratio or even suggests which

   direction the ratio should move, e.g., down to 2:1 or up to 4:1, to still be within the scope of the

   alleged invention. Without any standard to go by, and as admitted by Ultravision, the term

   “desired” is nothing more than the unbounded whim of the designer. See, e.g., Br. at 30

   (“‘desired uniformity ratio’ is the uniformity ratio desired by the designer of the apparatus”).

   However, such a construction would essentially write this limitation out of the claim because

   every optics panel is inherently designed by a designer.

           Ultravision further emphasizes that Claim 3 requires that each LED has a particular

   illumination profile. Id. at 30. But nothing about “a particular illumination profile” offers any

   objective standard for a POSITA to apply to determine the scope of the “desired uniformity

   ratio.” Josefowicz Decl., ¶ 79.

           For all of these reasons, Defendants respectfully submit that the term “desired uniformity

   ratio” is indefinite.




     previously held the subjective term “desired” in a construction “threatens to confuse, rather
     than clarify, claim scope.” Ramot at Tel Aviv University LTD. v. Cisco Systems, Inc., 2:19-CV-
     00225-JRG, 2020 WL 2517581, at *10 (E.D. Tex. May 15, 2020) (declining to read in a
     “desired” limitation that threatened to exclude less-than-ideal outcomes and clarifies little).


                                                    30
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 37 of 40 PageID #: 1452




   Dated: August 4, 2020                 Respectfully submitted,


                                         /s/ Matthew S. Yungwirth
                                         Matthew S. Yungwirth
                                         Glenn D. Richeson
                                         DUANE MORRIS LLP
                                         1075 Peachtree Street, Suite 2000
                                         Atlanta, Georgia 30309
                                         P: (404) 253.6900 | F: (404) 253.6901
                                         msyungwirth@duanemorris.com
                                         gdricheson@duanemorris.com

                                         Melissa R. Smith
                                         GILLAM & SMITH, LLP
                                         TX State Bar No. 24001351
                                         303 S. Washington Avenue
                                         Marshall, Texas 75670
                                         P: (903) 934-8450 | F: (903) 934-9257
                                         melissa@gillamsmithlaw.com

                                         Gilbert A Greene
                                         DUANE MORRIS LLP
                                         900 S. Capital of Texas Hwy., Suite 300
                                         Austin, TX 78746-5435
                                         P: 713-402-3946 | F: 713-513-3583
                                         BGreene@duanemorris.com

                                         Counsel for Defendants
                                         Holophane Europe Limited, Acuity Brands
                                         Lighting De Mexico S De RL De CV,
                                         Holophane, S.A. De C.V., and Arizona
                                         (Tianjin) Electronics Products Trade Co.,
                                         LTD.


                                         /s/Jeffrey J. Johnson
                                         J. Mark Mann
                                         State Bar No. 12926150
                                         G. Blake Thompson
                                         State Bar No. 24042033
                                         MANN | TINDEL | THOMPSON
                                         300 West Main Street
                                         Henderson, Texas 75652
                                         P: (903) 657-8540 | F: (903) 657-600
                                         mark@themannfirm.com
                                         blake@themannfirm.com




                                        31
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 38 of 40 PageID #: 1453



                                         Jeffrey L. Johnson
                                         Texas Bar No. 24029638
                                         ORRICK, HERRINGTON& SUTCLIFFE LLP
                                         609 Main, 40th Floor
                                         Houston, Texas 77002
                                         P: (713) 658-6450 | F: 713) 658-6401
                                         jj@orrick.com

                                         T. Vann Pearce, Jr.
                                         ORRICK, HERRINGTON& SUTCLIFFE LLP
                                         Columbia Center 1152 15th Street N.W.
                                         Washington, D.C. 20005
                                         Telephone: (202) 339-8400
                                         vpearce@orrick.com

                                         Attorneys for Defendant
                                         YAHAM OPTOELECTRONICS CO., LTD.


                                         /s/Alexander Middleton
                                         Steven Pepe
                                         Alexander Middleton
                                         Hyun-Joong Kim
                                         ROPES & GRAY LLP
                                         1211 Avenue of the Americas
                                         New York, NY 10036-8704
                                         P: (212) 596-9000 | F: (212) 596-9090
                                         Steven.Pepe@ropesgray.com
                                         Alexander.Middleton@ropesgray.com
                                         Daniel.kim@ropesgray.com

                                         Melissa R. Smith
                                         GILLAM & SMITH, LLP
                                         TX State Bar No. 24001351
                                         303 S. Washington Avenue
                                         Marshall, Texas 75670
                                         P: (903) 934-8450 | F: (903) 934-9257
                                         melissa@gillamsmithlaw.com

                                         David S. Chun
                                         ROPES & GRAY LLP
                                         1900 University Avenue
                                         East Palo Alto, CA 94303-2284
                                         P: 650-617-4000 | F: 650-617-4090
                                         David.Chun@ropesgray.com

                                         Samuel L. Brenner
                                         ROPES & GRAY LLP
                                         Prudential Tower


                                        32
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 39 of 40 PageID #: 1454



                                         800 Boylston Street
                                         Boston, MA 02199-3600
                                         P: (617) 951-7500 | F: (617) 951-7050
                                         Samuel.Brenner@ropesgray.com

                                         Attorneys for Defendant
                                         SAMSUNG ELECTRONICS CO., LTD.




                                        33
Case 2:19-cv-00291-JRG-RSP Document 98 Filed 08/06/20 Page 40 of 40 PageID #: 1455




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that, on August 6, 2020, a true-and-correct copy of the

   foregoing was filed via the Court’s CM/ECF system and served on all counsel of record. I further

   certify that this document is the unsealed version of the “sealed” document filed at Dkt. No. 97 on

   August 4, 2020.


                                                        /s/ Matthew S. Yungwirth
                                                            Matthew S. Yungwirth
